 BARBER MOTORS, INC.193in favor of the Petitioner which call for modification of the usualcontract bar rules in this case.Accordingly, although the April 15,1952, automatic renewal date of the agreement has passed, we dismissthe petitions herein without prejudice to the right of the Petitionerto file a new petition timely with respect to the June 15, 1952,expira-tiondate of the contract.OrderIT IS HEREBY ORDEREDthat theelectionsconductedon March 30,1951, be, and they hereby are, set aside and that the petitions filed.herein be, and they hereby are, dismissed without prejudice to theright of the Petitioner to file a new petition at any time before June15, 1952.BARBER MOTORS, INC., BENNETT YURICK BuiCK, INC., B. W. BLAUSHILDMOTORS, INC., BLAUSHILD MOTOR CO., BROADWAY BUICK SALESSERVICE, INC., BROOKLYN CHEVROLET CO., BROWNLEE CHEVROLET,INC., TONY DITZ PONTIAC, INC., DORNER CHEVROLET CO., DOWNTOWNCHEVROLET MOTORS, INC., FORD AND PAE NASH, INC., FRANKEL CHEV-ROLETCO.,GEIGER-SIRL,INC.,GROFF-TRIPP,INC.,GUTHERY-SCHREIBER CHEVROLET, INC., HEWITT CHEVROLET, INC., HIGHLANDOLDSMOBILE, INC.,HIGH LEVEL MOTORS, INC., GEO.KEIPER MERCURY,INC., KINSMAN SQUARE CHEVROLET, INC., AL LAMAN MOTORS, INC.,MEISEL MOTORS,METROPOLITAN BUICK, INC., MORRISON-BARNHARTMOTORS, INC., MURRAY OLDSMOBILE CO., OHIO MOTORS CO., OLENMOTORS, INC., PACKARD CLEVELAND, INC., SNYDER-GRIEDER BUICKCo., TILLMAN MOTOR CO., KEITH NVEIGLE MOTORS, INC., WEST PARKCHEVROLET, INC.,WEST SIDE PONTIAC,INC. andINTERNATIONALASSOCIATION OF MACHINISTS, DISTRICT NO: 54, LODGE No. 1363, AFL,PETITIONERMICHAEL'SINC.'andINTERNATIONAL ASSOCIATIONOFMACHINISTS,DISTRICT No. 54, LODGE No. 1363, AFL, PETITIONER.Cases Nos.8-RC-1,570 and 8-RC-1571.May 19, 1952Decision and Direction of ElectionsUnder petitions duly filed, separate hearings were held before HenryG. Gieser and David C. Finlay, hearing officers.The hearing officers'1The name of the Employerappears as amended at the hearing.99 NLRB No. 33. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDrulings made at the hearing are free from prejudicial error and arehereby affirmed.2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in these cases, the Board finds :1.Each of the Employers is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employers within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.Case No 8-RC-1570On August 9, 1950, the Employer and the Intervenor executed anagreement for the employees involved herein effective for the 2-yearperiod ending April 30, 1952, and from year to year thereafter inthe absence of a 60-day notice by either party.On March 30, 1951,the parties entered into a supplemental agreement providing for awage increase and other changes, and effective until April 30, 1953,to be automatically renewed unless terminated by notice of eitherparty .4The Petitioner contends that the current agreement cannotoperate as a bar as it prematurely extended the Intervenor's priorcontract.The Intervenor asserts that the premature extension doc-trine should not apply and moves the dismissal of the petition filedon February 1, 1952, because (1) the 1950 and 1952 contracts do notcontain the same group of signatory Employers; (2) the currentcontract is a new agreement rather than an extension of the prioragreement; (3) the current contract should be protected as it wasmade necessary by the Government's controls program in 'order toinclude therein a revised wage schedule for the approval of the WageStabilization Board.The Employers take no position on this issue.We find no merit in the contentions of the Intervenor.As to2 The Auto Transportation,New Trailer and Armored Car Drivers,Garagemen, GasStation and Parking Lot Operators' Union, Local No. 964, of the International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America,AFL, was permitted tointervene in these cases on the basis of its contractual interest.The hearing officers referred to the Board the motions of the Intervenor in the above-numbered cases that these cases be consolidated.As they involve similar facts andissues, the motions are granted and the cases are hereby consolidated.Herein called theRaniercase.During the hearing the hearing officer himself introduced and received into evidenceover the objection of the parties an agreement between the Petitioner and the Employersrelating to certain categories of employees not involved in this proceeding.As the hearingofficer's purpose was merely to reveal the categories of employees already represented bythe Petitioner as distinguished from those it seeks to represent,his ruling is affirmed. BARBER MOTORS, INC.195(1), the record shows that four of the dealers, who were parties tothe 1950 contract went out of business, and the companies whichassumed the franchise of three of the dealers were' signatories to the1952 contract.Thus, the current contract lists, with the exceptionof the one dealer whose franchise was`apparently abandoned, the samecompanies as the earlier agreement.As to (2), the premature exten-sion doctrine applies whether the supplemental agreement makesfew or many changes from the original contract.As to (3), whilethe Board has recognized the necessity for contractual changes becauseof fluctuating economic conditions, the Board has carefully preservedthe right of employees to change their bargaining representative atpredictable and reasonable intervals.6As; the current contract was a premature extension of the originalcontract, and as the petition was timely filed with respect to the"Mill B" date of the original contract, we find that it is not a bar toa present determination of representatives.eThe Intervenor's motionto dismiss the petition is hereby denied.Case No. 8-RC-1571Although Michael's Inc., the Employer. in this case, has not par-ticipated in multiple bargaining along with the Employers in theBarbercase, it has followed the practice of adopting the contractsnegotiated by the parties in that case.Accordingly, on August 9, 1950,the Employer and the Intervenor signed an agreement effective for a2-year period ending April 30, 1952, and from year to year thereafterin the absence of a 60-day notice by either party.And on May 21,1951, the Employer and the Intervenor. adopted the supplementalagreement reached by the parties in theBarbercase.Theo petitionwas filed on February 4, 1952. , The Petitioner and, the Intervenoradvance substantially the same contentions concerning the contractbar question as those described above.For the reasons given in thediscussion of theBarbercase, we find that the current contract is nota bar to an election.The Intervenor's motion to. dismiss the petitionis hereby denied.4.We find in agreement with the parties that the following em-ployees constitute separate units appropriate for the, purposes of col-lective bargaining within the meaning' of Section 9 ('b) of the Act :Case No. 8-RC-1570All lubrication 'men, garagemen,and gasoline station operators ofthe Employers listed in the caption, ,in Cuyahoga- County, Ohio, but°NationalGypsum Company,96 NLRB 676.Sprague Electric Company,98 NLRB 533; A.Siegel&Sons,Inc., 94NLRB 471. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluding all auto mechanics, body men, painters, apprentices andhelpers, salesmen, clerical employees, parts department employees,guards, professional employees, service managers, assistant servicemanagers, shop superintendents, foremen, and supervisors as definedin the Act.Case No. 8-RC-1571All lubrication men and garagemen of Michaels, Inc., in Cleveland,Ohio, but excluding all auto mechanics, body men, painters, ap-prentices and helpers, salesmen, clerical employees, parts departmentemployees, guards, professional employees, service managers, assistantservice managers, shop superintendents, foremen, and supervisors asdefined in the Act.[Text of Direction of Elections omitted from publication in thisvolume.]ROBINSONAVIATION, INC.andINTERNATIONALASSOCIATION OFMACHINISTS, AFL.Case No. 2-CA-1872.May 20, 1952Decision and OrderOn November 9, 1951, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices and recommended that those allegations of the; com-plaint be dismissed.Thereafter, the Respondent filed exceptions tothe Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Murdock and Peterson].99 NLRB No. 46.